Title: From George Washington to Marinus Willett, 4 August 1783
From: Washington, George
To: Willett, Marinus


                        
                            Sir
                             4 August 1783
                        
                        As I consider it highly expedient to make every preparatory arrangement in our power for occupying the Posts
                            which will be ceded to us upon the Western Waters, so soon as the British shall evacuate them, I must request your
                            attention that the following measures may be carryed into execution as fully as your means will admit, and with as little
                            delay as possible.
                        In the first place you will be pleased to employ a sufficient number of Men in opening the Road &
                            repairing the Bridges from Fort Herkimer to Fort Schuyler, so that it may be practicable for Waggons & Sleighs—you will
                            also endeavour to remove such obstacles & make such improvements in the difficult parts of the Water communication as
                            you may be able to accomplish, in order that Boats may pass with less impediment than at present into the Oneida Lake—In the mean time you should attempt to establish a place of Deposit for Provisions, Stores &c. under protection of
                            one or two small Block Houses, at the Portage between the Mohawk River and the Wood Creek, in such a position, and in such
                            a manner as you may judge best calculated to effect the object, I have in view, and which I have already explained more fully
                            to you—For the speedy completion of these Works and whatever other Arrangements may occur to you as being necessary for
                            the foregoing purposes I shall confide in your discretion and zeal for the service: inducements for exertion need not be
                            added when we consider the advanced season, the great distance & unavoidable difficulties of transportation, the
                            uncertainty of the time when the definitive Treaty will arrive, and the necessity there will be of taking possession of
                            these Posts immediately after that event shall take place.
                        Such quantities of Tents, Tools & other Articles as may be wanting the Quarter Mastr Genl will furnish,
                            upon your giving a Memorandum to Mr Dimler, Asst Quartr Mastr Genl who is now in this City. Given at Albany This 4th day of
                            Augst 1783
                        
                            Go: Washington
                        
                    